Case 1:20-cv-11655-TLL-PTM ECF No. 23 filed 09/03/20                 PageID.521       Page 1 of 20



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

TUREK ENTERPRISES, INC., d/b/a
ALCONA CHIROPRACTIC,

                       Plaintiff,
v                                                            Case No. 20-11655
                                                             Honorable Thomas L. Ludington
STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY,
STATE FARM FIRE AND CASUALTY
COMPANY,

                  Defendants.
__________________________________________/

            ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS
          AND DISMISSING PLAINTIFF’S COMPLAINT WITH PREJUDICE

       On June 23, 2020, Plaintiff Turek Enterprises, Inc., d/b/a Alcona Chiropractic, filed a

complaint against Defendants State Farm Mutual Automobile Insurance Company (“State Farm

Automobile”) and State Farm Fire and Casualty Company (“State Farm Casualty”), on behalf of

itself and all others similarly situated. Plaintiff alleges that Defendants failed to compensate

Plaintiff’s loss of income and extra expense as required by an insurance contract between the

parties. Plaintiff seeks damages for breach of contract as well as a declaratory judgment that the

insurance contract covers the loss of income and extra expense incurred by Plaintiff and all others

similarly situated. On July 15, 2020, Defendants moved to dismiss the complaint for failure to state

a claim upon which relief may be granted under Federal Rule of Civil Procedure 12(b)(6). ECF

No. 12. Timely response and reply briefs were filed. ECF Nos. 16, 19. For the reasons stated below,

the motion to dismiss will be granted, and the complaint will be dismissed with prejudice.
Case 1:20-cv-11655-TLL-PTM ECF No. 23 filed 09/03/20                                PageID.522          Page 2 of 20



                                                           I.

         Plaintiff is a Michigan corporation operating a chiropractic office in Alcona County,

Michigan. ECF No. 1 at PageID.5. State Farm Casualty and State Farm Automobile are both

Illinois corporations with headquarters in Chicago, Illinois. Id. at PageID.6. State Farm Casualty

is licensed to operate in Michigan, where it sells insurance to businesses like Plaintiff. Id. On May

22, 2019, Plaintiff entered into a one-year term, “all-risk” insurance contract (the “Businessowners

Insurance Policy” or the “Policy”) with State Farm Casualty. Id. at PageID.5.

                                                          A.

         The first section of the Policy, entitled “Section I – Property,” contains the general terms

and limits of coverage and includes two important subsections, “Section I – Covered Cause of

Loss” and “Section I – Exclusions.”1 ECF No. 12-4 at PageID.171–73. Pursuant to Section I –

Covered Cause of Loss, the Policy “insur[es] for accidental direct physical loss to Covered

Property,” unless the loss is excluded by Section I – Exclusions or limited in the “Property Subject

to Limitations” provision. Id. at PageID.172.

    The Policy divides “Covered Property” into two groups, “Coverage A – Buildings” and

“Coverage B – Business Personal Property.” Id. at PageID.171. The two groups broadly cover the

personal property and buildings used in the insured’s business, with some limitations provided in

the subsection “Property Not Covered.” Id. The Policy also covers loss of income and extra

expense (commonly referred to as “business interruption losses”) through an endorsement to the

Policy identified as “CMP-4905.1 Loss of Income and Extra Expense” (the “Endorsement”):




1
  Plaintiff did not file the full Policy as an exhibit to the complaint, so reference is frequently made to the Policy as
included in Defendants’ motion to dismiss. See ECF No. 12-4.

                                                         -2-
Case 1:20-cv-11655-TLL-PTM ECF No. 23 filed 09/03/20                           PageID.523         Page 3 of 20




    1. Loss of Income
             a. We will pay for the actual “Loss of Income” you sustain due to the
                necessary “suspension” of your “operations” during the “period of
                restoration”. The “suspension” must be caused by accidental direct physical
                loss to property at the described premises. The loss must be caused by a
                Covered Cause Of Loss . . .
    2. Extra Expense
             a. We will pay necessary “Extra Expense” you incur during the “period of
                restoration” that you would not have incurred if there had been no accidental
                direct physical loss to property at the described premises. The loss must be
                caused by a Covered Cause Of Loss . . .
                                                  […]
    4. Civil Authority
             a. When a Covered Cause of Loss causes damage to property other than
                property at the described premises, we will pay for the actual “Loss Of
                Income” you sustain and necessary “Extra Expense” caused by action of
                civil authority that prohibits access to the described premises, provided that
                both of the following apply:
                    (1) Access to the area immediately surrounding the damaged property
                        is prohibited by civil authority as a result of the damage, and the
                        described premises are within that area but are not more than one
                        mile from the damaged property; and
                    (2) The action of civil authority is taken in response to dangerous
                        physical conditions resulting from the damage or continuation of the
                        Covered Cause Of Loss that caused the damage, or the action is
                        taken to enable a civil authority to have unimpeded access to the
                        damaged property.

ECF No. 1 at PageID.63–64 (bolding omitted).2 This coverage is provided “subject to the

provisions of Section I – Property,” which includes Section I – Exclusions. ECF No. 1 at




2
  The Endorsement further defines “Loss of Income” and “Extra Expense,” but the precise definition of each term is
irrelevant for purposes of this order.

                                                      -3-
Case 1:20-cv-11655-TLL-PTM ECF No. 23 filed 09/03/20                  PageID.524       Page 4 of 20



PageID.63. Section I – Exclusions provides a lengthy list of exclusions under the Policy. The

section provides, in relevant part:

   1. We do not insure under any coverage for any loss which would not have occurred
      in the absence of one or more of the following excluded events. We do not insure
      for such loss regardless of: (a) the cause of the excluded event; or (b) other causes
      of the loss; or (c) whether other causes acted concurrently or in any sequence with
      the other excluded event to produce the loss; or (d) whether the event occurs
      suddenly or gradually, involves isolated or widespread damage, arises from natural
      or external forces, or occurs as a result of any combination of these:
                                              [. . .]
           j. Fungi, Virus, Or Bacteria
                  (1) Growth, proliferation, spread or presence of “fungi” or wet or dry
                      rot; or
                  (2) Virus, bacteria or other microorganism that induces or is capable of
                      inducing physical distress, illness, or disease; and
                  (3) We will also not pay for:
                           (a) Any loss of use or delay in rebuilding, repairing or replacing
                               covered property, including any associated cost or expense,
                               due to interference at the escribed premises or location of the
                               rebuilding, repair, or replacement of that property, by
                               “fungi”, wet or dry rot, virus, bacteria or other
                               microorganism.
                           (b) Any remediation of “fungi”, wet or dry rot, virus, bacteria or
                               other microorganism . . .
                           (c) The cost of any testing or monitoring of air or property to
                               confirm the type, absence, presence or level of “fungi”, wet
                               or dry rot, virus, bacteria or other microorganism, whether
                               performed prior to, during or after removal, repair,
                               restoration or replacement of Covered Property.
               This exclusion does not apply if “fungi”, wet or dry rot, virus, bacteria or
               other microorganism results from an accidental direct physical loss caused
               by fire or lightning.

ECF No. 12-4 at PageID.173–74 (emphasis omitted). The first numbered paragraph is referred to

as the “Anti-Concurrent Causation Clause.” The subsection governing fungi, viruses, and bacteria



                                                 -4-
Case 1:20-cv-11655-TLL-PTM ECF No. 23 filed 09/03/20                              PageID.525         Page 5 of 20



is referred to as the “Virus Exclusion.”3 Insurers began to add the Virus Exclusion and similar

terms to contracts in 2006, after the severe acute respiratory syndrome (“SARS”) outbreak. ECF

No. 1 at PageID.16–17, 92. A 2006 Insurance Services Office circular (the “ISO circular”)

explained that insurers were “presenting an exclusion relating to contamination by disease-causing

viruses or bacteria or other disease-causing microorganisms.”4 Id. at PageID.93.

                                                         B.

         The first recorded case of the 2019 novel coronavirus (“COVID-19”) in Michigan was

reported on March 10, 2020. The next day, the World Health Organization declared COVID-19 a

pandemic. On March 24, 2020, the Governor of the State of Michigan issued Executive Order

2020-21 (the “Order”). ECF No. 1 at PageID.2. The Order is entitled “Temporary requirement to

suspend activities that are not necessary to sustain or protect life.” ECF No. 16-4. The Order states,

in relevant part:

         To suppress the spread of COVID-19, to prevent the state’s health care system from
         being overwhelmed, to allow time for the production of critical test kits, ventilators,
         and personal protective equipment, and to avoid needless deaths, it is reasonable
         and necessary to direct residents to remain at home or in their place of residence to
         the maximum extent feasible.
         This order takes effect on March 24, 2020 at 12:01 am, and continues through April
         13, 2020 at 11:59 pm.
         Acting under the Michigan Constitution of 1963 and Michigan law, I order the
         following:
                                                        […]
    4. No person or entity shall operate a business or conduct operations that require
       workers to leave their homes or places of residence except to the extent that those
       workers are necessary to sustain or protect life or to conduct minimum basic
       operations.


3
  Section I – Exclusions includes three additional exclusions, among others: the “Ordinance or Law,” “Acts or
Decisions,” and “Consequential Losses” exclusions. See ECF No. 12-4. While Defendants partially rely on these
exclusions, it is unnecessary to decide their application for reasons stated in Section III.B.2., infra.
4
  Insurance Services Office is the industry trade group that drafts form policies for the American liability insurance
market.

                                                        -5-
Case 1:20-cv-11655-TLL-PTM ECF No. 23 filed 09/03/20                               PageID.526         Page 6 of 20




Id. at PageID.424–25. On May 21, 2020, the Order was amended to require that businesses like

Plaintiff’s perform structural alterations to the premises before resuming operations. ECF No. 1 at

PageID.13.

                                                          C.

         On March 24, 2020, Plaintiff suspended all business operations in compliance with the

Order. As a result, Plaintiff lost the use of its Covered Property until at least May 28, 2020.5 ECF

No. 1 at PageID.12–14. On May 22, 2020, Plaintiff renewed the Policy with State Farm Casualty

for a new term expiring on May 22, 2021. Id. at PageID.5. On June 4, 2020, Plaintiff made a claim

with State Farm Casualty for loss of income and extra expense as a result of the Order. Id. at

PageID.15, 81. State Farm Casualty denied Plaintiff’s claim in writing, stating:

         This is a follow up to our conversation on 06-04-20. You are making a claim for
         Loss of Income due to COVID-19. You advised that you [sic] business has been
         affected by the government mandate related to COVID-19 as you have been only
         able to do emergency services because of this mandate. Our investigation indicates
         that the insured property has not sustained accidental direct physical loss. There are
         exclusions for virus [sic], enforcement of ordinance or law, and consequential
         losses . . .

Id. at PageID.81. The letter then recited the terms of the Policy described above, specifically

Section I – Covered Cause of Loss, Section I – Exclusions, and the Endorsement. Id.

                                                          D.

         On June 23, 2020, Plaintiff filed a complaint against Defendants on behalf of itself and all

others similarly situated. ECF No. 1. Plaintiff alleges that Defendants breached the Policy by

failing to cover Plaintiff’s loss of income and extra expense incurred by compliance with the Order.

Id. Plaintiff contends that such losses fall within the Loss of Income, Extra Expense, and Civil



5
 Plaintiff’s response brief indicates that Plaintiff could “resume use of its property” after an amendment to the Order
on May 28, 2020. ECF No. 16 at PageID.309.

                                                        -6-
Case 1:20-cv-11655-TLL-PTM ECF No. 23 filed 09/03/20                    PageID.527     Page 7 of 20



Authority sections of the Endorsement. Id. at PageID.14. With respect to the Virus Exclusion,

Plaintiff maintains that the Order was the sole cause of its losses. Id. at PageID.14–15.The Order,

according to Plaintiff, was issued “to ensure the absence of the virus, or persons carrying the virus,

from the Plaintiff’s premises,” and “there is no evidence at all that the virus did enter Plaintiff’s

property or that it had to be de-contaminated.” Id. at PageID.4, 17 (emphasis in original).

       Plaintiff also alleges that Defendants have issued “hundreds or thousands” of identical or

substantially similar policies to businesses across Michigan. Id. at PageID.10. Plaintiff alleges that

these businesses, like Plaintiff, have suffered losses from the Order that Defendants have wrongly

refused to cover. Id. at PageID.13. Accordingly, Plaintiff seeks damages for its losses and a

declaratory judgment that the Policy covers the loss of income and extra expense sustained. Id. at

PageID.38–39. Plaintiff seeks this relief on behalf of itself and three proposed classes that

correspond to types of Endorsement coverage: The Loss of Income Coverage Class, the Extra

Expense Coverage Class, and the Civil Authority Coverage Class. Id. Counts I, III, and V are for

declaratory relief. Counts II, IV, and VI are for breach of contract.

       On July 15, 2020, Defendants moved to dismiss the complaint under Federal Rule of Civil

Procedure 12(b)(6) for failure to state a claim upon which relief may be granted. ECF No. 15.

Plaintiff filed a timely response, to which Defendants replied. ECF Nos. 16, 19.

                                                 II.

                                                 A.

       Under Rule 12(b)(6), a pleading fails to state a claim if it does not contain allegations that

support recovery under any recognizable theory. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). In

considering a Rule 12(b)(6) motion, the Court construes the pleading in the non-movants’ favor

and accepts the allegations of facts therein as true. See Lambert v. Hartman, 517 F.3d 433, 439



                                                -7-
Case 1:20-cv-11655-TLL-PTM ECF No. 23 filed 09/03/20                     PageID.528        Page 8 of 20



(6th Cir. 2008). The pleader need not provide “detailed factual allegations” to survive dismissal,

but the “obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels

and conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). In essence, the pleading “must contain

sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its face” and

“the tenet that a court must accept as true all of the allegations contained in a complaint is

inapplicable to legal conclusions.” Iqbal, 556 U.S. at 679–79 (quotations and citation omitted).

                                                   B.

        Plaintiff asserts federal diversity jurisdiction pursuant to 28 U.S.C. § 1332, so Michigan

law applies. Michigan’s principles of contract interpretation are well-settled. “[A]n insurance

contract must be enforced in accordance with its terms.” Henderson v. State Farm Fire & Cas.

Co., 596 N.W.2d 190, 193 (Mich. 1999). “Terms in an insurance policy must be given their plain

meaning and the court cannot create an ambiguity where none exists.” Heniser v. Frankenmuth

Mut. Ins. Co., 534 N.W.2d 502, 505 (Mich. 1995) (internal quotation marks omitted). Michigan

defines “an ambiguity in an insurance policy to include contract provisions capable of conflicting

interpretations.” Auto Club Ins. Ass'n v. DeLaGarza, 444 N.W.2d 803, 805 (Mich. 1989).

Ambiguous terms “are construed against its drafter and in favor of coverage.” Id. at 806.

        “Michigan courts engage in a two-step analysis when determining coverage under an

insurance policy: (1) whether the general insuring agreements cover the loss and, if so, (2) whether

an exclusion negates coverage.” K.V.G. Properties, Inc. v. Westfield Ins. Co., 900 F.3d 818, 821

(6th Cir. 2018) (citing Auto-Owners Ins. Co. v. Harrington, 565 N.W.2d 839, 841 (Mich. 1997)).

Policy provisions, such as exclusions, are valid “as long as [they are] clear, unambiguous and not




                                                  -8-
Case 1:20-cv-11655-TLL-PTM ECF No. 23 filed 09/03/20                         PageID.529        Page 9 of 20



in contravention of public policy.” Harrington, 565 N.W.2d at 841 (internal quotation marks

omitted).

                                                     III.

        Defendants’ principal argument is that Plaintiff’s business interruption losses were not

caused by a Covered Cause of Loss. Specifically, Defendants argue (1) that Plaintiff’s losses are

not the result of an “accidental direct physical loss to Covered Property,” and (2) that even if they

were, they are excluded by the Virus Exclusion or some other exclusion, such as the Ordinance or

Law, Acts or Decisions, or Consequential Losses exclusions. ECF No. 12 at PageID.133–43.

Defendants further argue that Plaintiff’s request for declaratory relief is redundant, and that State

Farm Automobile was not a party to the Policy. Id. at PageID.151–52. The parties also dispute the

applicability of the Loss of Income, Extra Expense, and Civil Authority sections of the

Endorsement, but these disputes are tangential because the applicability of each section turns on

whether Plaintiff has alleged a Covered Cause of Loss. See ECF No. 1 at PageID.63–64.6

                                                      A.

        The threshold question is whether Plaintiff suffered an “accidental direct physical loss to

Covered Property.” The Policy does not define the term “direct physical loss,” and the parties offer

different interpretations. Defendants contend that the term requires “tangible damage” to Covered

Property, like the damage one could expect from a fire. ECF No. 12 at PageID.139–40. Plaintiff

offers the broader interpretation that “direct physical loss” includes “loss of use.” ECF No. 16 at

PageID.302–03. Under this view, any event rendering Covered Property “unusable or

uninhabitable” would trigger coverage, regardless of whether any tangible damage to the property

resulted. Id. Importantly, Plaintiff is adamant that COVID-19 never entered its premises. ECF No.


6
  As mentioned previously, the coverage offered under each section is “subject to the provisions of Section I –
Property.” ECF No. 1 at PageID.63.

                                                     -9-
Case 1:20-cv-11655-TLL-PTM ECF No. 23 filed 09/03/20                               PageID.530         Page 10 of 20



 1 at PageID.17. According to Plaintiff, its loss of income and extra expense arise only from its

 suspension of operations in compliance with the Order. Id. at PageID.3. As a result, Plaintiff’s

 entire case turns on the construction of “direct physical loss.”7

          While Michigan courts have not interpreted the term “direct physical loss,” the Sixth

 Circuit Court of Appeals interpreted a similar term in Universal Image Prods., Inc. v. Fed. Ins.

 Co., 475 F. App’x 569, 572 (6th Cir. 2012). In Universal, the plaintiff brought action against its

 insurer, alleging that it suffered a “direct physical loss or damage to” property after it was forced

 to vacate its building for mold remediation. Universal, 475 F. App’x at 572. The district court

 found that “direct physical loss or damage” required “tangible damage” and entered summary

 judgment for the defendants. Id. at 571. The Sixth Circuit affirmed, noting that “[the plaintiff] did

 not experience any form of ‘tangible damage’ to its insured property” and that its losses were not

 “physical losses, but economic losses.” Id. at 573. In so holding, the Sixth Circuit found de

 Laurentis v. United Servs. Auto. Ass'n, 162 S.W.3d 714 (Tex. App. 2005), to be persuasive. In de

 Laurentis, the Texas Court of Appeals held that “physical loss” required “tangible damage” after

 analyzing the dictionary definitions of “physical” and “loss.” De Laurentis, 162 S.W.3d at 723.

 De Laurentis “provid[ed] insight into how the Michigan courts would interpret the phrase ‘direct

 physical loss’” because the Michigan Court of Appeals had previously relied on de Laurentis to

 interpret the word “direct.” Universal, 475 F. App’x at 573.

          As Plaintiff correctly notes, the Sixth Circuit considered the possibility that Michigan

 courts would reach a different interpretation of “direct physical loss.” Id. at 574 (collecting cases

 holding that “‘physical loss’ occurs when real property becomes ‘uninhabitable’ or substantially

 ‘unusable’”). Contrary to Plaintiff’s suggestion, however, the Sixth Circuit did not “approve” of


 7
   Plaintiff does argue that it stated “tangible damage” by cursory reference to one paragraph in the complaint, but for
 reasons stated below, this argument is rejected. ECF No. 16 at PageID.302.

                                                         - 10 -
Case 1:20-cv-11655-TLL-PTM ECF No. 23 filed 09/03/20                           PageID.531        Page 11 of 20



 Plaintiff’s interpretation and, in fact, held that “even if Michigan were to adopt it,” the Universal

 plaintiff would “still not be entitled to coverage.” Id. Moreover, the term in this case presents a

 stronger argument for Defendants than the term in Universal. The term here is “direct physical

 loss,” not “direct physical loss or damage.” Consequently, reading “direct physical loss” to require

 tangible damage does not risk redundantly interpreting “loss” and “damage.” See Klapp v. United

 Ins. Grp. Agency, Inc., 663 N.W.2d 447, 453 (Mich. 2003) (“[C]ourts must [] give effect to every

 word, phrase, and clause in a contract and avoid an interpretation that would render any part of the

 contract surplusage or nugatory.”).

          Furthermore, Defendants offer the only interpretation resembling the “plain and ordinary

 meaning” of “direct physical loss.” See McGrath v. Allstate Ins. Co., 802 N.W.2d 619, 622 (Mich.

 App. 2010) (citing Citizens Ins. Co. v. Pro-Seal Serv. Grp., Inc., 730 N.W.2d 682, 687 (Mich.

 2007)) (internal citations omitted). Michigan courts determine a word’s ordinary meaning by

 consulting a dictionary. Id. Merriam-Webster Dictionary defines “physical” as “having material

 existence; perceptible especially through the senses and subject to the laws of nature.” Physical,

 Merriam-Webster, https://www.merriam-webster.com/dictionary/physical (last visited Aug. 31,

 2020). Here, “physical” is an adjective modifying “loss,” which is defined as, inter alia,

 “destruction, ruin,” “the act of losing possession,” and “a person or thing or an amount that is lost.”

 Loss, Merriam-Webster, https://www.merriam-webster.com/dictionary/loss (last visited Aug. 31,

 2020).

          Plaintiff suggests that “physical loss to Covered Property” includes the inability to use

 Covered Property. ECF No. 16 at PageID.306. This interpretation seems consistent with one

 definition of “loss” but ultimately renders the word “to” meaningless.8 “To” is used here as a


 8
  Of course, the fact that a word can be defined in more than one way does not make the relevant term ambiguous.
 “Most, if not all, words are defined in a variety of ways in each particular dictionary, as well as being defined

                                                      - 11 -
Case 1:20-cv-11655-TLL-PTM ECF No. 23 filed 09/03/20                                PageID.532          Page 12 of 20



 preposition indicating contact between two nouns, “direct physical loss” and “Covered Property.”

 To, Merriam-Webster, https://www.merriam-webster.com/dictionary/to (last visited Aug. 31,

 2020). Accordingly, the plain meaning of “direct physical loss to Covered Property” requires that

 there be a loss to Covered Property; and not just any loss, a direct physical loss.9 Plaintiff’s

 interpretation would be plausible if, instead, the term at issue were “accidental direct physical loss

 of Covered Property.”10 See Source Food Tech., Inc. v. U.S. Fid. & Guar. Co., 465 F.3d 834, 838

 (8th Cir. 2006) (“[T]he policy's use of the word ‘to’ in the policy language ‘direct physical loss to

 property’ is significant. [The claimant’s] argument might be stronger if the policy's language

 included the word ‘of’ rather than ‘to,’ as in ‘direct physical loss of property’ or even ‘direct loss

 of property.’”) (emphasis original).

          Defendants’ interpretation is also consistent with recent COVID-19-related cases

 interpreting similar or identical terms. In Diesel Barbershop, LLC v. State Farm Lloyds, No. 5:20-

 CV-461-DAE, 2020 WL 4724305 (W.D. Tex. Aug. 13, 2020), the Western District of Texas

 addressed facts nearly identical to this case. The Diesel plaintiffs sought damages from a State

 Farm insurer that refused to compensate business interruption losses incurred by COVID-19-

 related “shutdown” orders. Diesel Barbershop, LLC, 2020 WL 4724305, at *3. The Diesel




 differently in different dictionaries . . . [The Michigan Supreme Court] refuses to ascribe ambiguity to words in the
 English language simply because dictionary publishers are obliged to define words differently to avoid possible
 plagiarism.” Upjohn, 476 N.W.2d at 398 n. 8.
 9
   Plaintiff’s interpretation also risks rendering the word “physical” meaningless. If “physical loss to Covered Property”
 includes the inability to use Covered Property, then it is unclear why the same meaning could not be conveyed by
 “loss to Covered Property.” Presumably, any “loss of use” would be “physical” insofar as the cause of the loss or the
 Covered Property itself has some physical existence.
 10
    Plaintiff’s reliance on Duronio v. Merck & Co., No. 267003, 2006 WL 1628516 (Mich. Ct. App. June 13, 2006), is
 misplaced. Duronio concerned a product liability statute, and its expansive definition of “damage to property” turned
 on the statutory scheme at issue and the traditional understanding of “property” as a collection of common law rights.
 Duronio, 2006 WL 1628516 at *3. By contrast, Covered Property is a well-defined term referring to buildings and
 personal property used in the insured’s business. ECF No. 12-4 at PageID.171.

                                                          - 12 -
Case 1:20-cv-11655-TLL-PTM ECF No. 23 filed 09/03/20                   PageID.533       Page 13 of 20



 plaintiffs suffered no tangible damage to property but alleged that loss of use was sufficient. Id. at

 5*. The insurance policy included the same material terms at issue here. Id. at *2–3.

        While the court noted “that some courts [had] found physical loss even without tangible

 destruction,” “the line of cases requiring tangible injury to property [was] more persuasive.” Id. at

 *5. Accordingly, the court dismissed the complaint, holding that the plaintiff failed to state an

 “accidental direct physical loss to Covered Property.” Id. at *7. Similarly, the Ingham County

 Circuit Court recently adopted the tangible damage interpretation to dismiss a COVID-19-related

 insurance case. See Gavrilides Management Co. LLC v. Michigan Insurance Co., Case No. 20-

 258-CB-C30 (Mich. Cir. Ct., Ingham Cty.). The Gavrilides plaintiff claimed that it suffered “direct

 physical loss” to its restaurant because the Order prevented customers from dining-in. ECF No.

 12-5 at PageID.263. The court dismissed the argument as “simply nonsense” and agreed with the

 insurer-defendant that the phrase “accidental direct loss of or damage to property” required “some

 physical alteration to or physical damage or tangible damage to the integrity of the building.” Id.

 at 272 (relying in part on Universal Image Prods., Inc. v. Chubb Corp., 703 F. Supp. 2d 705, 708

 (E.D. Mich. 2010), aff'd sub nom. Universal Image Prods., Inc. v. Fed. Ins. Co., 475 F. App’x 569

 (6th Cir. 2012)).

        Plaintiff’s reliance on Studio 417, Inc. v. Cincinnati Insurance Co., No. 20-cv-03127-SRB

 (W.D. Mo. Aug. 12, 2020), is unpersuasive. In Studio, the plaintiffs alleged business interruption

 losses from COVID-19-related “shutdown” orders that their insurer refused to compensate. ECF

 No. 16-2 at PageID.323. The defendant moved to dismiss, but the court denied the motion, finding

 that the plaintiffs had plausibly stated losses within coverage. Id. at PageID.326–32. Despite

 apparent similarities, Studio is readily distinguishable from the instant case. The policy at issue in

 Studio covered losses arising from “accidental physical loss or accidental physical damage to



                                                 - 13 -
Case 1:20-cv-11655-TLL-PTM ECF No. 23 filed 09/03/20                                 PageID.534           Page 14 of 20



 property.” Id. at PageID.328 (emphasis original). According to the court, the defendant’s insistence

 on a showing of tangible damage “conflat[ed] ‘loss’ and ‘damage’” and was inconsistent with

 “giv[ing] meaning to both terms.” Id. Furthermore, the Studio plaintiffs “plausibly alleged that

 COVID-19 particles attached to and damaged their property,” a fact which the court used to

 distinguish Source Foods. Id. at PageID.330–31. By contrast, Plaintiff asserts that COVID-19

 never entered its premises, and Defendants’ interpretation would not read “direct physical loss”

 redundantly. Even if Studio supports Plaintiff’s interpretation, its analysis is inapplicable here.

            Plaintiff also argues that it has, in fact, stated “tangible damage” because it “alleged

 tangible deterioration during the several months that [its] operation has been ‘suspended.’” ECF

 No. 16 at PageID.304 n. 11. In support, Plaintiff points to paragraph 35 of the complaint, which

 states, “Among the property so damaged is Plaintiff’s chiropractic equipment, certain leased

 equipment, medication and supplements with expiration dates, and other depreciating assets.”

 ECF No. 1 at PageID.13 (emphasis added). Plaintiff is simply adding an extra step to its original

 theory. Rather than the loss of use being the “direct physical loss,” the “direct physical loss” is

 now the passive depreciation caused by the loss of use. Plaintiff offers no authority to support the

 theory that passive depreciation counts as a “direct physical loss to Covered Property,” and such a

 conclusory allegation fails to “state a claim to relief that is plausible on its face.” Iqbal, 556 U.S.

 at 678.

           Based on the foregoing, “accidental direct physical loss to Covered Property” is an

 unambiguous term that plainly requires Plaintiff to demonstrate some tangible damage to Covered

 Property. Because Plaintiff has failed to state such damage, the complaint does not allege a

 Covered Cause of Loss.11 Counts II, IV, and VI will therefore be dismissed.


 11
   Plaintiff argues that even if it fails to state a claim, the complaint should survive because discovery is likely to show
 “that a substantial percentage of State Farm policies do not have a virus exclusion, that certain policyholders

                                                           - 14 -
Case 1:20-cv-11655-TLL-PTM ECF No. 23 filed 09/03/20                             PageID.535         Page 15 of 20



                                                          B.

                                                          1.

         Even if Plaintiff’s business interruption losses were caused by an “accidental direct

 physical loss to Covered Property,” coverage would still be negated by Section I – Exclusions. As

 discussed above, Section I – Exclusions, which is incorporated against all Endorsement coverage,

 provides several pertinent exclusions, most principally the Virus Exclusion. ECF No. 12-4 at

 PageID.173–74. Defendants bear the burden of showing that any exclusion to coverage applies.

 Heniser, 534 N.W.2d at 505 n. 6.

         By its plain terms, the Virus Exclusion bars coverage for any loss that would not have

 occurred but for some “[v]irus, bacteria or other microorganism that induces or is capable of

 inducing physical distress, illness, or disease.” ECF No. 12-4 at PageID.173–74. Plaintiff advances

 two arguments for why the Virus Exclusion is inapplicable: (1) that COVID-19 was not the

 proximate cause of its losses; and (2) that the Virus Exclusion is limited to costs incurred as a

 result of viral, bacterial, or fungal contamination. ECF No. 16 at PageID.298–300. Neither

 argument is compelling.

         Plaintiff’s contention that the Order was the “sole, direct, and only proximate cause” of

 Plaintiff’s losses is refuted by the Order itself. ECF No. 1 at PageID.3. The Order expressly states

 that it was issued to “suppress the spread of COVID-19” and accompanying public health risks.

 ECF No. 16-4 at PageID.424. The only reasonable conclusion is that the Order—and, by extension,

 Plaintiff’s business interruption losses—would not have occurred but for COVID-19. Plaintiff is




 subject to the Order had reported direct Covid-19 contamination and were denied coverage anyways, or that
 certain class policyholders subject to the Order also sustained other, yet unknown types of property damage.”
 ECF No. 16 at PageID.306-07. Plaintiff seems to state the rule backwards. A Rule 12(b)(6) motion ensures that “before
 proceeding to discovery, a complaint [alleges] facts suggestive of illegal conduct.” Twombly, 550 U.S. at 563 n. 8
 (emphasis added). Other putative class members are free to bring their own action against Defendants.

                                                        - 15 -
Case 1:20-cv-11655-TLL-PTM ECF No. 23 filed 09/03/20                                 PageID.536           Page 16 of 20



 therefore wrong to suggest that “whether the reason for the [Order] was preventing the spread of

 a virus or an asteroid spreading magic dust is irrelevant.” ECF No. 16 at PageID.299. If it were the

 latter, the Virus Exclusion would not apply.

          Furthermore, Plaintiff’s position essentially disregards the Anti-Concurrent Causation

 Clause, which extends the Virus Exclusion to all losses where a virus is part of the causal chain.

 ECF No. 12-4 at PageID.173–74. Thus, even if the Order were a more proximate cause than

 COVID-19, coverage would still be excluded. Plaintiff, however, rejects this interpretation,

 arguing that it would lead to absurd results. To illustrate, Plaintiff poses a hypothetical where

 coverage is excluded because a firefighter passes out from viral infection on the way to put out a

 small fire at Plaintiff’s business which is later burned to the ground. ECF No. 16 at PageID.299.

 Ignoring the merits of Plaintiff’s hypothetical, the task here is not to speculate on the outer limits

 of coverage, and Plaintiff provides no authority for discounting the plain meaning of a term

 because such meaning might produce counterintuitive results.12 See Diesel Barbershop, 2020 WL

 4724305 at *6 (“[W]hile the Virus Exclusion could have been even more specifically worded, that

 alone does not make the exclusion ‘ambiguous.’”).

          Plaintiff next argues that the Virus Exclusion is inapplicable because it was only meant to

 exclude losses related to viral, bacterial, or fungal contamination. Plaintiff points to the 2006 ISO

 circular which allegedly shows that “the [Virus Exclusion] was meant to preclude coverage for

 ‘recovery for losses involving contamination by disease-causing agents,’ and that the exclusion

 related only ‘to contamination by disease-causing viruses.’”13 ECF No. 16 at PageID.300. The


 12
    Plaintiff’s insistence that the Virus Exclusion be strictly construed against Defendants is similarly ineffective. While
 “[e]xclusionary clauses in insurance policies are strictly construed in favor of the insured,” “[c]lear and specific
 exclusions must be given effect.” Auto-Owners Ins. Co. v. Churchman, 489 N.W.2d 431, 434 (Mich. 1992). “It is
 impossible to hold an insurance company liable for a risk it did not assume.” Id.
 13
    Plaintiff alleges that because Defendants misrepresented the nature of the Virus Exclusion to insurance regulators,
 the exclusion is void as against public policy. ECF No. 1 at PageID.5. Defendants contend that the misrepresentation
 allegations are contradicted by the ISO circular, which provides, in conspicuous formatting, “This filing introduces

                                                           - 16 -
Case 1:20-cv-11655-TLL-PTM ECF No. 23 filed 09/03/20                                 PageID.537          Page 17 of 20



 parties dispute the meaning of the ISO circular, but its exact meaning is immaterial. By its terms,

 the Policy does not limit the Virus Exclusion to contamination, and Plaintiff has failed to show

 that the Virus Exclusion is ambiguous. C.f. Aetna Cas. & Sur. Co. v. Dow Chem. Co., 28 F. Supp.

 2d 440, 445 (E.D. Mich. 1998) (finding pollution exclusion clause ambiguous and interpreting it

 along with ISO clause). Accordingly, the ISO circular is extrinsic evidence that may not be “used

 as an aid in the construction of the [unambiguous] contract.” City of Grosse Pointe Park v.

 Michigan Mun. Liab. & Prop. Pool, 702 N.W.2d 106, 115 (Mich. 2005). Therefore, even if

 Defendants misrepresented the purpose and extent of the Virus Exclusion in 2006, the plain,

 unambiguous meaning of the Virus Exclusion today negates coverage.14 See Mahnick v. Bell Co.,

 662 N.W.2d 830, 832–33 (2003) (“The court must look for the intent of the parties in the words

 used in the contract itself. When contract language is clear, unambiguous, and has a definite

 meaning, courts do not have the ability to write a different contract for the parties . . . .”) (internal

 citations omitted).

          Accordingly, assuming Plaintiff has suffered an “accidental direct physical loss to Covered

 Property,” the Virus Exclusion negates any coverage for Plaintiff’s loss of income or extra

 expense. For this reason, Plaintiff’s request for leave to amend its complaint upon a finding that it

 has not suffered an “accidental direct physical loss to Covered Property” will be denied because

 granting such leave would be futile. ECF No. 16 at PageID.307. Counts II, IV, and VI will be

 dismissed.15


 [the Virus Exclusion,] which states that there is no coverage for loss or damage caused by or resulting from any virus,
 bacterium or other microorganism that induces or is capable of inducing physical distress, illness or disease.” ECF
 No. 1 at PageID.88. Accepting Plaintiff’s allegations as true, Plaintiff has not offered any authority for voiding the
 exclusion, nor has it alleged that it was fraudulently induced into entering the Policy. See ECF No. 1.
 14
    Plaintiff also alleges that Defendants and other insurers are summarily denying claims for bad faith financial reasons.
 ECF No. 1 at PageID.19–20. Such allegations do not alter the plain meaning of the Policy, and Plaintiff has not since
 elaborated on these allegations.
 15
    Accordingly, Defendant’s argument that imposing liability despite the Virus Exclusion would be unconstitutional
 is not reached. ECF No. 12 at PageID.138.

                                                          - 17 -
Case 1:20-cv-11655-TLL-PTM ECF No. 23 filed 09/03/20                             PageID.538         Page 18 of 20



                                                          2.

         The applicability of the three additional exclusions, the Ordinance or Law, Acts or

 Decisions, and Consequential Losses exclusions, will not be reached. It is unnecessary to decide

 whether these exclusions bar coverage when Plaintiff has not stated an “accidental direct physical

 loss to Covered Property” and the Virus Exclusion would otherwise bar recovery.16 Similarly, the

 application of the Loss of Income, Extra Expense, and Civil Authority sections of the Endorsement

 remain undecided besides the finding that Plaintiff has failed to state a Covered Cause of Loss,

 which is a prerequisite to the application of each section.

                                                          C.

         In addition to its breach of contract claims, Plaintiff seeks a declaratory judgment pursuant

 to 28 U.S.C. §§ 2201 and 2202 that “the Policy and other Class members’ policies provide

 coverage for Class members’” business interruption losses incurred by the Order and that the Virus

 Exclusion is inapplicable. ECF No. 1 at PageID.27–37 (Counts I, III, and V). Defendants argue

 that such declaratory relief would duplicate Plaintiff’s breach of contract claims. Defendants are

 correct.

         Under 28 U.S.C. § 2201(a), a district court “may declare the rights and other legal relations

 of any interested party seeking such declaration, whether or not further relief is or could be sought.”

 To determine whether to exercise declaratory jurisdiction, a court should consider “whether the

 judgment will serve a useful purpose in clarifying and settling the legal relationships in issue and

 whether it will terminate and afford relief from the uncertainty, insecurity, and controversy giving




 16
   In comparison to the other issues, the parties have minimally briefed the application of the additional exclusions.
 Across the parties’ combined 57 pages of briefing (excluding exhibits), the three additional exclusions receive about
 7 pages. Most of this space is spent discussing the application of factually remote and nonbinding cases. See ECF No.
 12 at PageID.149–51; ECF No. 16 at PageID.310–14.

                                                        - 18 -
Case 1:20-cv-11655-TLL-PTM ECF No. 23 filed 09/03/20                     PageID.539       Page 19 of 20



 rise to the proceeding.” Aetna Cas. Surety Co. v. Sunshine Corp., 74 F.3d 685, 687 (6th Cir. 1996)

 (citations and internal quotations omitted).

         The Sixth Circuit has outlined five factors assessing the propriety of a federal court's

 exercise of discretion in such a situation:

         (1) whether the judgment would settle the controversy;
         (2) whether the declaratory judgment action would serve a useful purpose in
         clarifying the legal relations at issue;
         (3) whether the declaratory remedy is being used merely for the purpose of
         “procedural fencing” or “to provide an arena for a race for res judicata”;
         (4) whether the use of a declaratory action would increase the friction between our
         federal and state courts and improperly encroach on state jurisdiction; and
         (5) whether there is an alternative remedy that is better or more effective.

 Scottsdale Ins. Co. v. Roumph, 211 F.3d 964, 968 (6th Cir. 2000). These factors reveal no useful

 purpose for declaratory jurisdiction here. First, declaratory relief cannot “settle the controversy”

 because, as discussed, Plaintiff has failed to state a Covered Cause of Loss. As a result, it seems

 implausible that declaratory relief could further clarify the legal relations at issue. Indeed, Plaintiff

 merely asserts its right to seek a declaration “that certain policy language means ‘X’, or that the

 virus exclusion does not apply, without also giving up [its] claim for damages.” ECF No. 16 at

 PageID.315. Plaintiff does not explain how pursuing this right would offer any relief, especially

 since Plaintiff has failed to state a claim for breach of contract. C.f. Dow Chem. Co. v. Reinhard,

 No. 07-12012-BC, 2007 WL 2780545, at *10 (E.D. Mich. Sept. 20, 2007) (dismissing declaratory

 relief counts that “would result in the duplication of any disposition of the claim of a breach of

 contract” but retaining declaratory relief counts regarding “prospective obligations” “that differ

 from any determination of liability” for breach of contract).

         The remaining factors are similarly unpersuasive. The factors regarding procedural fencing

 and comity between the state and federal courts are neutral at best. Moreover, Plaintiff’s alternative

 claims for breach of contract would have been more efficient vehicles for relief given that Plaintiff

                                                  - 19 -
Case 1:20-cv-11655-TLL-PTM ECF No. 23 filed 09/03/20                    PageID.540       Page 20 of 20



 could have obtained damages along with an opinion regarding the extent of Policy coverage.

 Ultimately, this opinion dismissing Plaintiff’s claims for breach of contract will clarify the parties’

 rights under the Policy as meaningfully as any declaratory judgment would have. Allowing

 Plaintiff to continue seeking declaratory relief would be nonsensical. Accordingly, Counts I, III,

 and V must be dismissed.

                                                   D.

        Defendants allege that Defendant State Farm Automobile was not a party to the Policy and

 should be dismissed. ECF No. 12 at PageID.151. Plaintiff agrees. ECF No. 16 at PageID.292 n. 1.

 Accordingly, notwithstanding the discussion above, Plaintiff’s claims against State Farm

 Automobile must be dismissed.

                                                  IV.

        Accordingly, it is ORDERED that Defendants’ Motion to Dismiss, ECF No. 12, is

 GRANTED.

        It is further ORDERED that Plaintiff’s complaint, ECF No. 1, is DISMISSED WITH

 PREJUDICE.




        Dated: September 3, 2020                                s/Thomas L. Ludington
                                                                THOMAS L. LUDINGTON
                                                                United States District Judge




                                                 - 20 -
